DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

The instant Office Action is a Non-Final in view Henderson et al. filed in the IDS and brought to the Examiner’s attention after mailing of the First Action.

Claim Status
Claims 1-63 are cancelled.
Claims 63-85 are under consideration.

Information Disclosure Statement
The IDS filed 04/03/2020 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 60/729,184 filed 10/21/2005 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 6/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,570,442. has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejection of claims 63-85 on the ground of nonstatutory obviousness-type double patenting over US 10,570,442 is withdrawn in view of a filed Terminal Disclaimer.

Claim Objections
Claims 84-85 are objected to because of the following informalities:  Claims 84 and 85 are recited as depending from claim 73 but should be dependent from independent claim 75.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
The same limitations recited herein were prosecuted in application US 14/035,734 which is now US 10,570,442.
The claims were found statutory under 35 USC 101 as indicated in the Notice of Allowance on 10/17/2019 in 14/035,734
Applicant's arguments with respect to improvement to technology is convincing. Applicants argued (pages 10-11) that their claimed method of creating and using AMF created profiles of immobilized nucleic acids and distances between protein- nucleic acid complexes along the backbone are useful for analyzing and identifying nucleic acids and is an improvement over methods such as PCR and conventional expression microarrays.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 63, 64, 72-76 and 84-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al. (US 6,716,578; IDS filed 4/03/2020).
Claim 63 recites:
A method of analyzing a single double-stranded nucleic acid in a sample, the method comprising: 
contacting nucleic acids with nucleic acid binding proteins, thereby creating protein-nucleic acid complexes comprising the nucleic acid-binding proteins bound non-covalently along the backbone of the nucleic acids; 
measuring a distance between the protein-nucleic acid complexes along the backbone of a single nucleic acid using scanning probe microscopy, thereby obtaining a protein binding profile for the nucleic acid; 
comparing the obtained protein binding profile to a reference database comprising a plurality of reference nucleotide sequences each having a known protein binding profile; and identifying the nucleic acid based on the comparing.
Henderson et al. is directed to process of analyzing nucleic acids, genomes, using visualized sequence specific markers with scanning probe microscopy to result in a “barcode” that is further used to order the visualized nucleic acids (abstract). With respect to the claim 63 limitation of “contacting nucleic acids with nucleic acid binding proteins, thereby creating protein-nucleic acid complexes comprising the nucleic acid-binding proteins bound non-covalently along the backbone of the nucleic acids”, Henderson et al. teach the DNA is tagged with a sequence specific tag that is a mutant restriction endonuclease has been modified by amino acid substitution within its catalytic pocket such that the endonuclease can bind (non-covalently) its DNA target site, but is incapable of cutting the DNA (col 7, lines 55-65). Restriction endonucleases are known to bind via the DNA backbone. 
  With respect to the claim 63 limitation of “measuring a distance between the protein-nucleic acid complexes along the backbone of a single nucleic acid using scanning probe microscopy, thereby obtaining a protein binding profile for the nucleic acid”, Henderson et al teach the tagged nucleic acid sample is scanned with an atomic force microscope to report where the tags are found, and measure both the contour locations of the tags as well as the distance between the contours (col. 8, line 59-col. 9, line 3). Henderson et al also teach that atomic force microscope (AFM), an ultra-sensitive force transduction system, is one form of scanning probe microscopy (SPM) (col. 3, lines 25-36).  Henderson et al. teach the scanning probe microscope generates a topographic profile of the material detected by displacement of the microscopes probe to reveal the 3D structure of the material (col. 3, lines 25-56).  
With respect to claim 63 limitations of “comparing the obtained protein binding profile to a reference database comprising a plurality of reference nucleotide sequences each having a known protein binding profile; and identifying the nucleic acid based on the comparing”, Henderson et al teaches the software measures the contour length of the molecules, locates the physical markers comprised of bound EcoRI molecules and then plots these locations as a function of fragment length and generates a histogram (a profile) showing the probability of finding a physical marker at a given position along the length of the DNA molecule. These data are averaged and used to generate a diagnostic bar code for that particular DNA molecule. The barcode described by Henderson et al. represents a profile of protein binding to the DNA segment that uniquely identifies the DNA segment. By measuring the distance between the tags, the length of the DNA fragment between the tags can be ascertained. The order in which the segments appear on the contig, can be learned utilizing data from several different tagged nucleic acid samples (col. 9, lines 35-51). Henderson et al. teach that the scanning probe microscope generates a topographic profile of the material detected by displacement of the microscopes probe to reveal the 3D structure of the material (col. 3, line 25-56).  Henderson et al. teach further that an algorithm to place the fragments in the proper order as they appear on the original nucleic acid sample could be used (col. 9, line 62-67). The teachings of Henderson et al at col. 9 as indicated above are interpreted to read on comparing to a reference database.
Henderson et al. teach atomic force microscopy (col. 3, lines 24-56), as in claims 64 and 76.
Further in view of the teachings in Henderson et al. suggests the application of the method to comparing DNA sequences for different sources (col. 10, lines. 10-14), functional sequence mapping in which sequence specific tags are used to localize a fragment, by comparison, on an original (reference) DNA fragment (col. 10, lines 25-33), and the identification of single nucleotide polymorphisms through the comparison of barcode or tag binding patterns (col.  10, lines 34-43).
With respect to claim 72 reciting transcription factor, Henderson et al. teach various tags including transcription factors (col. 8, lines 24-29).
With respect to claims 73 and 84 reciting aligning the obtained binding profile with the reference sequence and determining similarity. Henderson et al. teach aligning bars from separate bar codes thereby determining the order of each known fragment (col. 9, lines 45-51). Henderson et al. therefore suggest aligning to a reference sequence to order the nucleic acid fragments.
With respect to claims 74 and 85 reciting converting the distance to a length of the nucleic acid in base pairs and comparing the length to the reference nucleotide sequences. Henderson et al. teach measuring the distance between tags (col. 9, lines 47-51) including using a program to analyze the information on the location of the sequence tags and the distance between them (col. 9, lines 62-67), which makes obvious determining the distance in base pairs because one of ordinary skill would know how to covert linear distance of a sequence to numbers of base pairs which have a fixed size of 3.4 angstroms.  
With respect to claim 75 limitations reciting contacting with a nanoparticle, Henderson et al. teach (col. 8, lines 24-29) that tagging specific sequences of the nucleic acid include a small molecule conjugated to a microparticle or a nanoparticle.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Henderson et al for using AFM to uniquely identify nucleic acids by the pattern of distances between nucleic acid binding proteins and compare the patterns other known patterns to arrive at the instant invention because Henderson et al. suggests the application of the method to comparing DNA sequences for different sources (col. 10, ln. 10-14), functional sequence mapping in which sequence specific tags are used to localize a fragment, by comparison, on an original (reference) DNA fragment (col. 10, ln. 25-33), and the identification of single nucleotide polymorphisms through the comparison of barcode or tag binding patterns (col.  10, ln. 34-43). One would have had a reasonable expectation success of modifying the teachings of Henderson et al. to more explicitly employ comparison because Henderson et al. shows that comparisons between a sequence fragment and reference fragments were commonly employed for genome mapping, genome analysis, genome sequencing (col.1, ln.39-col. 3, ln. 12). Henderson et al further shows a method for comparing DNA from two different sources, the method comprising tagging specific segments of a nucleic acid sample from a first source using a sequence specific tag, tagging specific segments of the nucleic acid sample from a second source using a sequence specific tag, scanning the tagged nucleic acid sample from the first source using a scanning probe microscope, scanning the tagged nucleic acid sample from the second source using a scanning probe microscope, analyzing the scan from the first source and the scan from the second source using a computer, and comparing the scan from the first source to the second source (col. 4, ln.15-26).  
Claim 65-71 and 77-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al. (US 6,716,578; IDS filed 4/03/2020) as applied to claims 63, 64, 72-76 and 84-85 above and further in view of Lieber et al. (US 2020/0146714; IDS filed 4/03/2020). 
Henderson et al. make obvious the method of claims 63, 64, 72-76 and 84-85. Henderson et al. do not specifically teach claims 65-71 and 77-83
Lieber et al. teach determining the difference (par. 0045, 0104 and Figure 10B) between peptide nucleic acids (PNA) and double stranded DNA (dsDNA) using atomic force microscopy (par. 0018). Lieber et al. teach height measurements corresponding to the nucleic acid not bound to the protein and the change in height at the point of the conjugated protein (Figure 7A) which also reads on the limitations of claims 64 and 76 .
Lieber et al. suggest nucleic acid strands of over 500 nucleotides and at least 20,000 bases (par. 0009 and 0045), as in claims 65-67 and 77-79.
Lieber et al. teach comparing profiles of dsDNA with PNA labels with profiles of dsDNA conjugated with streptavidin (par. 0045 and Figure 10B), as in claims 69-70 and 81-82.
Lieber et al. teach a resolution of 2 bases, 5, and 10 bases (par. 0016), as in claim 68 and 80.
Lieber et al. teach black and white digital images arrived at using AFM (Figures 6B and 7A), as in claim 71 and 83.
Applying the KSR standards for obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Henderson et al. and Lieber et al. Both Henderson et al. and Lieber et al. are directed to detecting features which are labels on a nucleic acid sequence. Modifying the teaching of Henderson et al. for creating distance profiles (i.e. the barcodes) representing length between tags on a sequence with the teachings of Lieber et al. that make obvious the specifics of amount and length of the nucleotide sequences would amount to a predictable use of prior art elements. The predictable result of measuring distances between tags on nucleic acids obtained from a sample to identify the nucleic acids would be achieved. 


Noted Prior Art
Su et al. US 2003/0232346.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635